 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 1 of 32 Page ID #:821




 1   KESSELMAN BRANTLY
     STOCKINGER LLP
 2   David W. Kesselman (SBN 203838)
     dkesselman@kbslaw.com
 3   Trevor V. Stockinger (SBN 226359)
 4   tstockinger@kbslaw.com
     1230 Rosecrans Avenue, Suite 400
 5   Manhattan Beach, CA 90266
     Tel: 310-307-4555 | Fax: 310-307-4570
 6
     GIBSON WUNDER P.C.                         FISH & RICHARDSON P.C.
 7   Ethan Gibson (PHV)                         Danielle J. Healey (PHV)
     ethan@gibsonwunder.com                     healey@fr.com
 8   Victoria Mery (PHV)                        1221 McKinney Street, Suite 2800
 9   vmery@gibsonwunder.com                     Houston, TX 77010
     4 Houston Center                           Tel: 713-654-5300 | Fax: 713-652-0109
10   1221 Lamar St. Ste. 1001
     Houston, TX 77010                          Ahmed J. Davis (PHV pending)
11   Tel: 713-897-8008 | Fax: 713-897-8007      adavis@fr.com
12                                              1000 Maine Avenue, SW, Suite 1000
                                                Washington, DC 20024
13                                              Tel: 202-783-5070 | Fax: 202-783-2331
14   Attorneys for Plaintiff, PLUSPASS, INC.
15
16                       UNITED STATES DISTRICT COURT
17         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
18
19   PLUSPASS, INC.,                           Case No. 2:20-cv-10078-SB-SK
20
                          Plaintiff,           SECOND AMENDED COMPLAINT
21
     v.
22
23   VERRA MOBILITY CORP.,                     DEMAND FOR JURY TRIAL
24
                          Defendant.
25
26
27
28

                            SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 2 of 32 Page ID #:822




 1         Plaintiff PlusPass, Inc. (“PlusPass”) brings this federal antitrust action against
 2   Defendant Verra Mobility Corporation (“Verra”) and, demanding trial by jury,
 3   complains and alleges as follows:
 4                                       OVERVIEW
 5         1.     This case is about Defendant Verra’s anticompetitive scheme to
 6   monopolize the market for administrative services of electronic toll payment
 7   collection for rental cars. Numerous states have tolls for roads, bridges, and tunnels.
 8   Electronic toll systems bill the registered owner of the vehicle or account holder
 9   electronically. This system creates a unique challenge for rental car companies
10   because renters incur the toll, but the rental car companies usually do not learn of
11   the toll payment until after the renter returns the car. Third party administrators for
12   electronic toll payment collection solve this problem by paying the toll, and
13   managing the billing and collection of the toll payment from the renter – integrating
14   data from the local tolling authorities and rental car companies to do so.
15         2.     For years, there were two dominant competitors in the market, Highway
16   Toll Administration, LLC (“HTA”) and American Traffic Solutions, Inc. (“ATS”),
17   which serviced rental car companies through older, legacy technology. In 2013,
18   Plaintiff PlusPass, founded by industry veterans, launched an innovative and
19   patented service to modernize the market and allow renters to pay tolls directly from
20   their smartphones at a fraction of the cost. Indeed, while the HTA and ATS systems
21   often cost renters up to $25 per day for the entire rental period, PlusPass charged the
22   renter a mere 15% service fee on the cost of the actual toll – a dramatic savings.
23   PlusPass also developed the capability of servicing tolls for rental car operations
24   directly through its contracts with tolling authorities to provide the same service
25   HTA and ATS provided at much lower cost. Rental car companies, including Avis,
26   expressed interest in PlusPass’ app and services. PlusPass also had agreements with
27   regional rental car companies.
28
                                           2          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 3 of 32 Page ID #:823




 1         3.     In order to thwart PlusPass and other new entrants, Defendant Verra,
 2   through the equity firms that created it, orchestrated the acquisition and merger of
 3   HTA and ATS. As a result, the two dominant competitors in the market were
 4   consolidated into one entity, which held long-term, exclusionary contracts with
 5   rental car companies that covered 95.5% of all rental cars in the nation at the time of
 6   the merger. These contracts expressly prohibit rental car companies from using
 7   alternative service providers to Verra – or even testing a competitive service. These
 8   contracts, thus, foreclose PlusPass from all but 4.5% of the market, depriving it of
 9   enough customers to reach necessary economies of scale. Evincing the purpose
10   behind the anticompetitive scheme, documents associated with the acquisition and
11   merger expressly condition the deal on maintenance of these exclusionary
12   agreements, state these agreements are long-term, and note the value of the merger
13   derived from consolidating the contracts to create the “#1 Provider” in the toll
14   market.
15         4.     The exclusionary contracts foreclosing PlusPass from 95.5 percent of
16   the market were not enough for Verra. When PlusPass attempted technological
17   work-arounds to provide its service directly to customers, Verra used its market
18   power to stymie PlusPass’s innovation. For example, Verra fraudulently registered
19   thousands of rental cars to false license plates to break PlusPass’ technology, which
20   relied upon license plate reading technology to associate the rental car with the
21   renter.
22         5.     As a result of Verra’s anticompetitive conduct, PlusPass has lost
23   hundreds of millions of dollars in profits and enterprise value while Verra has locked
24   rental car companies and renters into supra-competitive prices and decade-old
25   technology. PlusPass now brings claims under Sherman Act Sections 1 and 2, and
26   Clayton Act Section 7, seeking trebled damages and divestiture of HTA by Verra to
27   restore competition to the market.
28
                                           3          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 4 of 32 Page ID #:824




 1                                        PARTIES
 2         6.     Plaintiff PlusPass is a corporation based in Austin, Texas that does
 3   business in California. It has negotiated and entered fleet contracts with the
 4   California Transportation Corridor Agency that would give it access to provide
 5   third-party administration of electronic toll collection for rental cars in California,
 6   but for Verra’s bad acts.
 7         7.     Verra is a Delaware corporation with its principal place of business at
 8   1150 North Alma School Road, Mesa, Arizona 85201. Verra does extensive
 9   business in California with rental car companies that rent cars from California
10   locations, and was formed through a series of transactions negotiated and executed
11   in California. Verra can be served with process by serving The Corporation Trust
12   Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
13   19801.
14                        SUBJECT MATTER JURISDICTION
15         8.     This action is instituted under Sections 4 and 16 of the Clayton Act (15
16   U.S.C. §§ 15, 26) to secure injunctive relief and recover treble damages caused by
17   violations of Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2) and Section 7
18   of the Clayton Act (15 U.S.C. § 18), as alleged herein. This Court has jurisdiction
19   under 28 U.S.C. §§ 1331 and 1337.
20                     PERSONAL JURISDICTION AND VENUE
21         9.     This Court has general and specific personal jurisdiction over Verra
22   because this lawsuit arises out of contacts with California and the exercise of
23   personal jurisdiction is consistent with due process and the California long-arm
24   statute. 15 U.S.C. § 22; Fed. R. Civ. P. 4; Cal. Civ. Proc. Code § 410.10. The
25   negotiations, decisions, and contracts that resulted in the merger of HTA and ATS,
26   the creation of Verra, and use of illegal exclusive dealing and tying contracts
27   occurred in whole or in part in Los Angeles County in California, because Verra’s
28   equity firms, Platinum Equity LLC and The Gores Group, and their principals, are
                                             4          Case No. 2:20-cv-10078-SB-SK
                                 SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 5 of 32 Page ID #:825




 1   based in and work from Beverly Hills. Further, Verra maintains exclusive dealing
 2   agreements with rental car companies that cover rental cars rented in California. For
 3   example, Verra services electronic tolls for major car rental facilities and vehicles in
 4   California on FasTrak electronic toll roads and the Golden Gate Bridge, among other
 5   places. As further example, Verra provides services to rental car companies at
 6   facilities at or near airports in Burbank, Los Angeles, Oakland, Ontario, Orange
 7   County, Sacramento, San Diego, San Francisco and San Jose, among others.
 8         10.    Venue is proper in this district under Title 28, United States Code,
 9   Section 1391(b)(2), because a substantial part of the events or omissions giving rise
10   to the claims occurred in this district through negotiations involving Platinum and
11   The Gores Group in Beverly Hills, California, and electronic toll services on FasTrak
12   electronic toll roads in this district, and also services for cars rented from facilities
13   at the Burbank, Los Angeles, Ontario and Orange County airports, among others.
14         11.    Venue is also proper under Title 15, United States Code, Section 22,
15   because Verra may be found or transacts business here and is a corporation.
16              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
17         A.     MARKET BACKGROUND
18         12.    Numerous states have significant toll networks for roads, bridges, and
19   tunnels (collectively “toll roads”). Most of these networks offer or require electronic
20   payment of tolls. However, the United States does not have a single electronic toll
21   road payment collection system that is interoperable on a national basis. Rather, the
22   disparate toll road systems are run by autonomous local toll authorities that have
23   agreements with statewide or regional agencies to handle collection of electronic toll
24   payments and make some of these systems interoperable.
25         13.    By way of example, electronic payments for California’s toll roads are
26   administered by the Transportation Corridor Agency’s “FasTrak” system. However,
27   FasTrak is not interoperable with any electronic toll systems outside of California.
28   In contrast to California’s single state system, Texas has several different intrastate
                                            5          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 6 of 32 Page ID #:826




 1   electronic toll collection systems, including TxTag, EZ-Tag, and TOLLTAG. Those
 2   electronic toll collection systems are made interoperable with each other under state
 3   law. As further example, Delaware, the District of Columbia, central Florida,
 4   Illinois, Indiana, Kentucky, Maine, Maryland, Massachusetts, New Hampshire, New
 5   Jersey, New York, North Carolina, Ohio, Pennsylvania, Rhode Island, Virginia, and
 6   West Virginia participate in an interoperable regional toll system branded EZ Pass
 7   that works in all of these places.
 8         14.    Electronic toll systems bill the account holder of the vehicle. If there is
 9   no account for a vehicle, the registered owner will be billed for the toll. This system
10   has limitations when used for rental cars. Rental car companies own fleets of cars
11   that are registered in the name of the rental car company. When a renter of a rental
12   car incurs an electronic toll, the rental car company – rather than the renter – is billed
13   as the vehicle owner. The rental car company usually cannot determine that renters
14   incur tolls until after they have returned the car because toll authorities have a lag-
15   time, sometimes longer than two weeks, in billing the tolls. Rental car companies
16   solve this issue by turning to third-party administrators to provide services for
17   payment, management, and collection of electronic tolls from their renters.
18         15.    The third-party administrator has fleet contracts with regional or state
19   toll authorities that show the administrator as responsible for the tolls for vehicles in
20   the fleet. The administrator registers rental cars to its fleet and pays any tolls to the
21   toll authorities incurred by cars listed on its fleet contracts. The administrator uses
22   software integrated with each rental car company to identify the renter who incurred
23   the toll to either give billing information to the rental car company or bill the renter’s
24   credit card itself. Third party administrators may also assist the rental car companies
25   by obtaining and deploying radio-frequency identification (“RFID”) devices or toll
26   tags for their fleets of rental cars if the companies choose to use them or were still
27   required by a toll system to use them.
28
                                            6          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 7 of 32 Page ID #:827




 1         16.    Defendant Verra, and before it HTA and ATS, along with PlusPass, are
 2   or were third party administrators of electronic toll payment collections to rental car
 3   companies.
 4         17.    HTA began offering administration services for rental cars in 2002. It
 5   developed two programs called “eToll” and “TollPass”. The “eToll” program was
 6   used by the Avis brands, which include Avis, Budget, and Payless. The “TollPass”
 7   program was used for Enterprise brands, which include Enterprise, Alamo, and
 8   National.
 9         18.    ATS began selling these services in 2004. ATS’ service was called
10   “PlatePass.” Hertz and its Dollar and Thrifty brands adopted PlatePass. Regional
11   rental car companies, like EZ Rent, Advantage, Fox, and Firefly, also used PlatePass.
12         19.    HTA and ATS’ systems worked in a similar manner. HTA and ATS
13   maintain records of the fleet of cars owned by a given rental company. When a toll
14   was incurred by a car on their fleet, HTA and ATS would use software to cross
15   reference that car’s information with the rental car company’s information on who
16   was renting the car at the time. HTA and ATS would then either give billing
17   information to the rental car company or use the renters’ credit card obtained by the
18   rental car company to bill the renter.
19         20.    HTA and ATS charged high fees for their services. By about 2013, the
20   service fees charged to renters for use of electronic toll roads were as high as about
21   $25.00 per day. This charge was incurred on a daily basis for the entire period of the
22   rental even if a toll was incurred only one day during the rental. Moreover, tolls were
23   billed to renters at the highest posted rate, not the rate paid by ATS or HTA – which
24   was typically lower as those entities received a fleet discount in many systems. As
25   an example, if a renter rented a car for 5 days and incurred a toll of $1.00 just once
26   during the rental period, the renter would be charged $125 plus the cost of the toll at
27   the highest posted rate. As these charges far exceed not only the costs but any
28   justifiable relationship to reasonable profits, HTA and ATS provided rental car
                                           7          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 8 of 32 Page ID #:828




 1   companies with what was essentially a “kick-back” – in the form of sharing a portion
 2   of these fees with them – to maintain this high-cost structure to renters. It also
 3   provided “retention payments” based on the percentage or volume of customers who
 4   used Verra.
 5         21.     These extraordinarily high charges prompted significant negative press
 6   and numerous complaints and consumer lawsuits brought by renters. As a result of
 7   these lawsuits, prices began to drop for a period of time, which was facilitated by
 8   the fact that rental car companies had two competitive options to choose from when
 9   selecting a third-party administrator, ATS and HTA.
10         B.      PLUSPASS CHALLENGES ATS AND HTA’S MODEL TO THE
11                 BENEFIT OF CONSUMERS
12         22.     Around this time, PlusPass saw an opportunity to enter the market and
13   challenge the structure of electronic toll payment administration. PlusPass was
14   founded by electronic tolling industry veterans to develop and deploy the PlusPass
15   app, formerly known as PToll, for servicing electronic tolls. PlusPass sought to offer
16   an inexpensive, direct-to-consumer option for renters to cope with electronic tolls
17   and avoid the historically exorbitant fees charged by HTA and ATS through the
18   rental car companies.
19         23.     PlusPass allowed consumers to download its app to their smartphones
20   and read the license plate of the rental car with their smartphone camera. The rental
21   car would then be temporarily moved for the duration of the rental agreement to
22   PlusPass’s fleet for purposes of electronic toll payment. PlusPass would pay the toll
23   to the toll authority and charge the electronic toll fees incurred on the car directly to
24   the renter through the app. In this manner, PlusPass alleviated rental car companies
25   of the administrative burden relating to electronic toll payments in a convenient cost-
26   effective way for the renter.
27         24.     The PlusPass app had several advantages over the legacy systems that
28   HTA and ATS created. First, the app allowed PToll to directly bill customers on
                                            8          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
 Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 9 of 32 Page ID #:829




 1   their credit cards rather than relying upon rental car company records to do so. This
 2   automated system was more efficient than the legacy system. Second, PToll
 3   functioned by using license reader technology through the smartphone to register the
 4   car to PlusPass’ fleet. This method of registration is more efficient and lower cost
 5   than using toll tags. Further, with the merger of machine learning into open-source
 6   license plate reader technology, this technology is becoming the dominant
 7   technology in traffic applications. License plate reader technology is automated and
 8   does not require employees to place and maintain tags in vehicles by hand.
 9         25.    PlusPass’ technology is recognized as innovative. The United States
10   Patent & Trademark Office issued U.S. Patent 9,691,061B2 to PlusPass covering
11   technology embodied in its app.
12         26.    The PlusPass app was also far less expensive than the services offered
13   by HTA and ATS. PlusPass only charged 15% above the actual toll fee as a service
14   charge. There were no recurring fees or upfront fees.
15         27.    PlusPass’ app was introduced in early 2012 and became available to the
16   public in January 2013.
17         28.    PlusPass had initial success, starting in Texas and then expanding to
18   other regions and states. Today, its administrative services are authorized by the
19   local electronic toll collection agencies for use in nine states, including California,
20   Colorado, Florida, Georgia, Illinois, Massachusetts, North Carolina, Texas, and
21   Washington State. PlusPass was also approached by the toll authority in Georgia to
22   directly administer their toll collection. Further, in addition to a growing direct
23   demand from individual renters, at least one rental car company in Austin entered
24   an agreement with PlusPass whereby it had renters use PlusPass’ app for electronic
25   toll payment administration.
26         29.    PlusPass had further reason to continue growing as its founders had
27   significant industry and software experience, and PlusPass had invested significant
28   capital. PlusPass’ Chief Marketing Officer has over 20-years’ experience in the toll
                                           9          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 10 of 32 Page ID #:830




 1   collection industry, is Chair of the Tolling and Customer Management Work Group
 2   under the International Bridge Tunnel & Turnpike Association writing White Papers
 3   on industry standards, and was named to the Women in Tolling Council in 2020.
 4   PlusPass’s Chief Technology Officer has 25-years’ experience in software
 5   development and data integration in the toll collection industry, led a team through
 6   the architecture and development of New York City’s MTA Bridges and Tunnels E-
 7   ZPass Electronic Toll Collection software at a previous company he founded, and
 8   has worked on committees of industry organizations to set standards on toll
 9   collection. PlusPass had and still maintains offices, employees, easily-scalable
10   technology, and sufficient resources to grow as needed.
11         C.     VERRA ILLEGALLY MONOPOLIZES THE MARKET.
12         30.    Verra obtained monopoly power in the market for the administration of
13   toll payments for rental cars by merging HTA and ATS and, then, used that
14   consolidated power to exclude PlusPass and other competitors through
15   anticompetitive means.
16         31.    Verra became a monopoly when the two largest competitors in the
17   market, HTA and ATS, merged. One of Verra’s equity firms, Platinum Equity LLC,
18   acquired both HTA and ATS, rebranding the combined entity as Verra Mobility
19   LLC. Platinum and The Gores Group then raised hundreds of millions of dollars in
20   capital and merged Verra Mobility LLC with a Special Purpose Acquisition
21   Company (“SPAC”), named Gores Holding II to form Defendant Verra – a publicly-
22   traded company. (A SPAC is a company used solely to raise money from investors
23   as shares in the SPAC to then purchase and take public a “public ready company.”)
24         32.    Verra, thus, consolidated the exclusive contracts ATS and HTA had
25   with rental car companies into a single organization. It now exclusively administers
26   toll payments for 95.5% of all rental cars in the market, amounting to over 2 million
27   cars, reporting that it offers services on 95% of toll roads in the U.S. By these
28   measures alone, Verra controls over 95 percent of the market and its submarkets.
                                         10          Case No. 2:20-cv-10078-SB-SK
                              SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 11 of 32 Page ID #:831




 1         D.     PUBLICLY-FILED DOCUMENTS EVINCE VERRA’S
 2                ANTICOMPETITIVE INTENT AND MONOPOLY POWER.
 3         33.    Verra publicly-filed numerous documents with the Security Exchange
 4   Commission that evince Verra’s anticompetitive intent to monopolize the market
 5   through control of exclusive dealing arrangements with rental car companies. For
 6   example, presentations to current and potential stockholders, including Deutsche
 7   Bank, filed in September and October 2018, state that Verra “boasts a competitive
 8   advantage” because of “Contracted and Long Dated Relationships with RAC [Rent-
 9   a-Car Companies].” The presentations reiterate that the new single-entity, Verra,
10   was the “#1 Provider of toll management” to rental car companies in North America
11   and speak of its “extensive geographic reach in the U.S.” and “superior scale.” The
12   presentation boasts that it has “Multiple year contracts with core customers,”
13   including the “three largest” U.S. rental car companies, some of which “do not expire
14   until 2024.” It lists as a “highlight:” “Contracted recurring revenue business model,”
15   and notes that about 80% of its revenue is protected by these long-term exclusive
16   dealing arrangements.
17         34.    Indeed, it explains that Verra “Strengthened its competitive position”
18   because it “Consolidated the Market,” i.e. “Verra Mobility + HTA combined to
19   create the #1 player” in tolling. It states that Verra will continue to “Pursue Accretive
20   Acquisitions” and highlights that its past purchase of HTA was particularly
21   important. It notes its “high-margin revenue growth” obtained by “displacing
22   competitors.”
23         35.    Relatedly, the presentations further repeatedly note Verra’s “robust
24   margins” and that the merger allowed Verra to increase its margins from 37% in
25   2016 to a projected 60% in 2018. Indeed, Verra seems to have beat those projections
26   in 2020, even during the pandemic. In 2020, Verra’s commercial services segment
27   reported $180,856,000 in revenue and an operating profit of $128,351,000. That
28   amounts to an over 70 percent margin on its commercial services. In a competitive
                                           11          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 12 of 32 Page ID #:832




 1   market where Verra was forced to price compete, its marginal revenues would be
 2   much closer to marginal costs. This further demonstrates Verra’s monopoly power.
 3         E.     VERRA USES EXCLUSIVE DEALING ARRANGEMENTS TO
 4                EXCLUDE PLUSPASS FROM THE MARKET.
 5         36.    After acquiring extraordinary market power through the merger,
 6   Defendant Verra abused its monopoly power by engaging in multiple
 7   anticompetitive and exclusionary acts to thwart the ability of PlusPass and other
 8   competitors to compete against it.
 9         37.    First, as evinced in its own SEC filings, Verra strategically acquired
10   and maintained long-term exclusive dealing contracts covering over 95% of rental
11   cars in the market. These contracts are meant to foreclose rivals, like PlusPass, and
12   deprive them of enough customers to gain economies of scale to compete. According
13   to SEC filings, some of the contracts do not expire until 2024. Moreover, Verra’s
14   CEO stated that Verra signed an extension of long-term exclusivity contracts with
15   six “partners” in the fourth quarter of 2020. Further, in 2020, Verra forced a new
16   entity, “Debtor-in-Possession Hertz” (a different entity from “old Hertz,” which filed
17   bankruptcy) to assume the “old Hertz”-ATS long-term contracts.
18         38.    Verra’s exclusive dealing contracts not only preclude rental car
19   companies from using any service other than Verra’s, they also preclude a rental car
20   company from launching a pilot program or testing to qualify PlusPass as a provider.
21   “Qualification”, “testing” and/or “pilot programs” are common business practices
22   where a potential buyer evaluates the products or services of new vendors for
23   inclusion in their businesses. Verra is now enforcing these illegal contracts to
24   foreclose its actual or potential competitors, like PlusPass, from the market.
25         39.    For example, PlusPass approached Avis to use PlusPass as an
26   alternative to Verra, at a significantly lower cost than Verra charges. This would
27   have provided Avis a competitive advantage as PlusPass’ solution is exponentially
28   less expensive than Verra’s solution. Avis could have reduced fees to renters for toll
                                          12          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 13 of 32 Page ID #:833




 1   services, or maintained its prior fees but had more revenue for Avis’ own business.
 2   However, Avis executives with whom PlusPass was communicating cut-off the
 3   meeting before it happened based on the exclusive dealing provisions in the Verra-
 4   Avis agreement.
 5         40.    By consolidating these anticompetitive agreements into one entity,
 6   Defendant Verra has left rental car companies with no other options. Whereas prior
 7   to the merger, there were two competitors that could be leveraged one against the
 8   other to allow for pilot programs or reduced exclusivity, now rental car companies
 9   have no other choice but to bend to Verra’s will. Moreover, the contracts, which
10   cover 95.5% of the market, along with Verra’s other anticompetitive acts, deprive
11   PlusPass of a minimal necessary customer base to reach economies of scale and
12   national coverage to offer a competitive choice.
13         41.    Further, as a practical matter, direct marketing to renters is not a viable
14   alternative because of the exclusive dealing agreements and Verra’s sabotage of
15   PlusPass’s technology. As noted above even testing and pilot programs of
16   competitors to Verra are prohibited under the exclusive dealing arrangements.
17   Rental car companies, thus, cannot even promote PlusPass as an alternative. For
18   example, the information Hertz provides to renters discloses no alternative to the use
19   of Verra except for paying cash or using renters’ own toll tags. Cash is not an
20   alternative because today many toll roads do not have a cash pay option but require
21   electronic payment. Toll tags are also not a viable alternative, particularly for tourists
22   or business travelers who only stay for short times and would not go through the
23   trouble of obtaining one or want to post the opening deposit. Finally, avoiding toll
24   roads is not practical as in many places toll roads are the only direct route for vehicle
25   traffic between points. Moreover, even were Verra able to market to renters directly,
26   Verra has taken steps, described herein, to thwart PlusPass’ app.
27         42.    Verra’s exclusive dealing agreements are against rental car companies’
28   self-interest. Competition among rental car companies is intense. Rental car
                                           13          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 14 of 32 Page ID #:834




 1   companies should have an incentive to offer less expensive and more convenient
 2   alternatives to Verra in order to take market share from its competitors. PlusPass is
 3   such an alternative. PlusPass costs less than Verra, a cost-savings that rental car
 4   companies could choose to pass on to customers when they are competing on price
 5   against other companies. PlusPass also permits the options of either a traditional fleet
 6   contract in the manner Verra uses (at a much lower price) or use of its more
 7   sophisticated and convenient technology, which in turn takes advantage of advances
 8   in license plate reader technology and permits renters to be billed immediately
 9   through the direct payment feature on the app.
10         43.    Thus, PlusPass would provide rental car companies with a competitive
11   advantage against their rivals. Yet, rental car companies are unable to make this
12   choice because of Verra’s market dominance and the exclusive dealing agreements.
13   Indeed, during bankruptcy proceedings, Debtor-in-Possession Hertz resisted
14   assuming the Verra contract post-bankruptcy for months. Verra’s anticompetitive
15   acts thus not only exclude competitors, like PlusPass, but also undermine the
16   competitive process forcing rental car companies to make suboptimal choices and
17   causing consumers to accept supra-competitive prices.
18         F.     VERRA USES ADDITIONAL ANTICOMPETITIVE MEANS
19                TO EXCLUDE PLUSPASS FROM THE MARKET.
20         44.    Verra has engaged in anticompetitive and exclusionary conduct beyond
21   consolidating and enforcing its exclusive dealing agreements with rental car
22   companies. PlusPass’ app works by having the renter photograph and read the
23   license plate of the car, and then register it to PlusPass’ account for the duration of
24   the rental agreement. Tolling agencies prioritize who should be considered the
25   account holder for a given car if it receives conflicting information. For example, if
26   a car passes through a toll with a tag, the account holder information on that tag will
27   trump fleet registration information. Some tolling authorities have supported
28   PlusPass and other competitors’ new technology by implementing a middle-tier of
                                          14          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 15 of 32 Page ID #:835




 1   prioritization between tags and fleet information. If a car were registered through a
 2   license plate reader on an app, that information would trump fleet registration, but
 3   not toll tag information.
 4         45.    Verra took multiple steps within its fleets to undermine PlusPass’ app
 5   and the tolling agencies’ technical changes. Most egregiously, Verra directly
 6   undermined PlusPass’ license plate reader technology by fraudulently registering its
 7   cars under false license plates. Thus, customers who wished to use PlusPass for
 8   rental cars could not because the license plate data associated with the rental car was
 9   made inaccurate through the false registrations.
10         46.    Verra also placed toll tags on cars in its fleets. Thus, the new middle-
11   tier prioritization implemented by government authorities to better enable PlusPass’
12   technology failed. PlusPass sought to work-around this issue by having customers
13   use the toll tag ID itself rather than the license plate to re-register. To undermine this
14   approach, Verra had employees, by hand, obscure the toll tag ID number and then
15   place deceptive stickers that mimicked toll tag ID numbers, but instead were tied to
16   Verra’s system so that any attempt to use toll tag borrowing technology would fail.
17         47.    Moreover, some electronic tolling systems prioritize the most recent
18   registrant as the account holder for toll payment purposes. Registrant information is
19   not usually updated unless there is a new account holder. Nonetheless, upon
20   information and belief, Verra updated the registration information for its fleets far
21   more frequently than necessary. By doing so it purposely undermined PlusPass’
22   technology. If a renter registered a car to PlusPass, that registration would be
23   transferred back to Verra when Verra updated the registration information,
24   undermining PlusPass’ customer’s decision to use PlusPass. There was no reason
25   for Verra to continually re-register the same cars in its fleet other than to thwart
26   PlusPass and exclude it from the market.
27         48.    None of these acts can be justified other than as attempts to stifle
28   PlusPass’ competitive advantage, undermine customer demand for its app, and
                                            15          Case No. 2:20-cv-10078-SB-SK
                                 SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 16 of 32 Page ID #:836




 1   frustrate governmental agencies’ attempts to upgrade their software. There is simply
 2   no reason to fraudulently register cars under new license plates. That creates more
 3   work for Verra as it would have to cross-reference the fraudulent license plate with
 4   the real license plate to know what car is rented in its fleet. Likewise, it is highly
 5   labor intensive to deploy toll tags, and then place, by hand, deceptive boxes and
 6   stickers to obscure the toll tag ID to make it impossible for a PlusPass customer to
 7   use toll tag borrowing technology.
 8         49.    Verra has made other decisions that would be irrational unless they
 9   were intended to maintain monopoly power. Verra offers a PlusPass copycat app,
10   named Peasy, that allows consumers to pay for tolls like PlusPass’ app does. Verra
11   has disabled Peasy’s functionality for rental cars. That choice makes no economic
12   sense in a competitive market because Verra should want to increase marginal
13   revenue and profits by competing for renters in the market for administration of tolls
14   on rental cars. Verra’s choice to undermine its own technology only makes sense if
15   it intends to maintain its monopoly power by thwarting a competitive threat via a
16   direct-to-consumer distribution channel.
17         50.    Through each of these acts Defendants have met their intended goal to
18   exclude PlusPass and other competitors from 95.5% of the market, which deprives
19   them of necessary customers to reach economies of scale and compete fully on a
20   national basis.
21         51.    PayTollo, which was purchased by Sirius, is a competitor in the market
22   that sought to provide consumers an app for electronic toll payment services for
23   rental cars. Verra’s anticompetitive behavior, including the anticompetitive long-
24   term exclusive dealing agreements and other bad acts, have foreclosed it from the
25   market. Kapsch, GeoToll, and GoToll are also competitors as they could provide
26   similar services, but, upon information and belief, have been unable to do so because
27   of Verra’s anticompetitive behavior.
28
                                          16          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 17 of 32 Page ID #:837




 1         G.     VERRA HAS EXERCISED ITS ILLEGAL MONOPOLY
 2                POWER BY INCREASING PRICES.
 3         52.    Verra’s illegally obtained monopoly power has allowed it to charge
 4   supracompetitive prices to rental car companies and consumers because it has
 5   foreclosed competitors, like PlusPass, from challenging its dominance and offering
 6   a lower-priced alternative. After the merger, Verra changed practices to subject
 7   renters to higher prices. For example, the model of charging for each day of the rental
 8   (regardless of the number of tolls) has been revived post-merger by renting toll tags.
 9   See, e.g., J.T. Gentner, “Dollar Car Rental Charged Me $59.99 For a Single $1.75
10   Toll — Here’s How To Avoid The Same Fate” (July 19, 2019 post), The Points Guy
11   (website), last accessed November 1, 2020. 1 In addition, Verra and at least some of
12   its rental car company clients have removed or substantially raised the cap on service
13   fees incurred during a rental or a month. 2 As further example, as shown in the “Points
14   Guy” July 19, 2019 post, prepaid fees inclusive of tolls for a one-week car rental at
15   Logan Airport where the only two tolls to be incurred were in and out of the airport
16   ($1.75 each way), amounted to $87.43. One consumer reported being charged
17   $60.00 for its rental period where it incurred a single $1.75 toll. 3 Further, since the
18   October 17, 2018 merger, Verra’s services for a Budget rental car increased from a
19   daily fee of $3.99 to $5.99, and the per rental or per month cap, from $19.95 to
20   $29.95.
21         53.    Moreover, Verra’s contracts provide it de facto control over the pricing
22   rental car companies charged consumers. Verra is paid by “margin sharing” with the
23   rental car company, and thus seeks to maintain certain minimum prices to avoid the
24
25
     1
       https://thepointsguy.com/news/dollar-overcharged-me-for-tolls-tips-avoiding-
     fees/ (last accessed November 2, 2020).
26   2
       https://www.hertz.com/rentacar/productservice/index.jsp?targetPage=USplatepass.
27   jsp&leftNavUserSelection=globNav_3_5_1&selectedRegion=United%20States
     3
       https://thepointsguy.com/news/dollar-overcharged-me-for-tolls-tips-avoiding-
28   fees/ (last accessed November 2, 2020).
                                          17          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 18 of 32 Page ID #:838




 1   rental car company cutting its fees significantly. As a consequence, in many
 2   instances, Verra has effective control over the prices that the rental car companies
 3   charged through these exclusive dealing agreements. Verra also had customer
 4   retention agreements with one or more rental car companies even beyond margin
 5   sharing. These “kick-backs” were to encourage the rental car companies to maintain
 6   high prices and conform to Verra’s exclusive dealing contracts. The percentage of
 7   the kick-back received would increase as more rental car customers used the service
 8   – thereby further locking rental car companies into continuing to use Verra, and
 9   foreclosing competition from PlusPass and others.
10         H.     RELEVANT MARKET
11         54.    The relevant product market is the market for administration of
12   electronic toll payment collection for rental cars. As described above, electronic toll
13   systems charge fees to the account holder or registered owner of the vehicle. In the
14   case of rental cars, this means that the rental car company would be charged for a
15   toll incurred by the renter of the vehicle. Because tolling authorities do not charge
16   the rental car company immediately after the fee is incurred, they would not know
17   if the renter incurred such a fee before the rental car is returned. Administrators of
18   electronic toll payment collection address this issue by paying tolls to the tolling
19   authority and then managing the process of obtaining payment from the renter.
20   Third-party administrators may also assist the rental car companies by obtaining and
21   deploying RFID devices or toll tags for their fleets of rental cars.
22         55.    This is a separate product market because of its unique characteristics
23   and barriers to entry in the market. Administration of electronic toll payments for
24   rental cars is a market distinct from that for all cars because, while rental car
25   companies are the registered owners of the vehicles, renters are the ones incurring
26   the fees. Other vehicles, where the identity of the owner of the vehicle and the
27   account holder for electronic toll payments is the same, do not present the same
28   technological or implementation issues.
                                          18          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 19 of 32 Page ID #:839




 1         56.    In addition, there are significant barriers to entry, including the cost and
 2   difficulty of obtaining agreements with tolling authorities to administer toll
 3   collection; the cost and expertise needed to develop software to integrate information
 4   from the tolling agencies and the rental car companies; and the cost of developing
 5   the hardware, software, and personnel infrastructure needed to provide management
 6   of electronic toll payment data among the tolling authorities, the rental car
 7   companies, the renters, and the third-party administrator.
 8         57.    The relevant geographic market consists of the twenty-two states, the
 9   District of Columbia, and Puerto Rico that have electronic tolls for roads, bridges,
10   or tunnels, or the regional submarkets therein of interoperable electronic toll
11   payment systems. Verra’s investor presentations disclosed to the SEC note that it
12   has an “extensive geographic reach in the U.S.” because it covers these states.
13         58.    As described above, electronic toll systems are run by autonomous local
14   toll authorities that have agreements with statewide or regional agencies to handle
15   collection of electronic toll payments and make some of these systems interoperable.
16   The regional submarkets include:
17                a.   The EZPass system, which includes Delaware, the District of
18                     Columbia, central Florida (CFX), Illinois, Indiana, Kentucky,
19                     Maine, Maryland, Massachusetts, New Hampshire, New Jersey,
20                     New York, North Carolina, Ohio, Pennsylvania, Rhode Island,
21                     Virginia, and West Virginia.
22                b.   Texas, which has multiple branded systems, including the TxTag,
23                     TOLLTAG, and EZ-Tag, that are interoperable with each other.
24                c. Florida, Georgia, and North Carolina, which have multiple systems
25                     that are interoperable, in whole or in part, with each other, including
26                     CFX.
27                d. California’s “FasTrak” system, which is not interoperable with
28                     systems outside its jurisdiction.
                                           19          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 20 of 32 Page ID #:840




 1                e. Colorado, which has its own system, and is not interoperable with
 2                      systems outside its jurisdiction.
 3                f. Puerto Rico, which has its own system and is an island.
 4                g. Washington State, which has its own system, and is not
 5                      interoperable with systems outside its jurisdiction.
 6         59.    The geographic market of the twenty-two states, the District of
 7   Columbia, and Puerto Rico is properly defined because rental car companies do not
 8   allow their cars to drive into Mexico or Canada except from limited locations and
 9   subject to extensive additional driving requirements. In addition, the regional
10   submarkets are properly defined because the vast majority of renters drive within a
11   close vicinity of the rental car location, and do not cross state or regional boundaries
12   when driving a rental car. Further, even if renters wanted to cross regional
13   boundaries, many regions compromise states that have toll roads and others that do
14   not. For example, California, which requires the FasTrak system, is bordered by
15   Oregon, Arizona, and Nevada, none of which have toll roads (except for one bridge
16   in Oregon). New Mexico (which borders Arizona) and Idaho (which borders Nevada
17   and Oregon) also do not have toll roads. Thus, a renter could travel within most of
18   the Western region of the United States as long as a third-party administrator had the
19   ability to collect tolls in California. Regional rental car companies’ demand for third
20   party electronic toll payment collection administrators could, thus, be met by
21   administrators that have integration with only California’s system. Moreover, even
22   national rental car companies could use multiple administrators for different regions
23   without loss of efficiency. For example, as described above, but for Verra’s
24   anticompetitive acts and illegal exclusive dealing agreements that create artificial
25   barriers to entry, national rental car companies could use both Verra and PlusPass to
26   provide consumers a choice of electronic toll payment services in the regions that
27   PlusPass serves.
28
                                            20          Case No. 2:20-cv-10078-SB-SK
                                 SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 21 of 32 Page ID #:841




 1         60.    Further, but for the artificial barriers to entry created by Verra, PlusPass
 2   would be able to grow in scale and achieve a national presence. It has already proven
 3   that it can obtain the necessary permission and interoperability with certain tolling
 4   authorities within the United States and can do so with those it has not yet contracted
 5   with as a fleet operator. Indeed, its founders have a long history working with
 6   electronic toll payments and the specific connections and expertise needed to
 7   compete. PlusPass’ app based on license plate reader technology is expressly
 8   designed to work with multiple different tolling authorities and already does so. In
 9   addition, PlusPass has or can obtain the capital to expand its infrastructure to grow
10   into new regions.
11         61.    Verra and PlusPass currently compete in the defined markets or
12   submarkets. PayTollo attempted to compete in the defined markets and submarkets,
13   but were excluded by Verra’s anticompetitive and exclusionary acts. On information
14   and belief, Kapsch, GeoToll, and GoToll could also have competed in the defined
15   market and submarkets, but were excluded by Verra’s anticompetitive and
16   exclusionary acts. While these competitors have withdrawn from the market because
17   of the artificial barriers to entry and expansion that Verra has imposed, PlusPass has
18   been foreclosed from reaching enough of the market to achieve necessary economies
19   of scale. Verra has monopoly power in the entire market of twenty-two states, the
20   District of Columbia, and Puerto Rico, with exclusive dealing arrangements
21   covering over 95% of rental cars and about 95% of the toll roads in the United States.
22   Verra also has monopoly power in each of the regional submarkets, with above 90%
23   market share in each of the regions described above.
24         I.     HARM TO COMPETITION AND ANTITRUST STANDING
25         62.    Competition is harmed in the relevant market or submarkets because
26   Verra’s illegal anticompetitive long-term exclusive agreements and other
27   anticompetitive behavior excludes PlusPass and other competitors, like PayTollo,
28   Kapsch, GeoToll, and GoToll, from competing in the market and submarkets;
                                          21          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 22 of 32 Page ID #:842




 1   reduces the choices rental car companies and consumers have for electronic toll
 2   payment administrators for rental cars; increases prices to rental car companies for
 3   electronic toll payment administrative services; increases prices to consumers for
 4   electronic toll payment administrative services for rental cars; and reduces
 5   innovation for technology used in electronic toll payment administrative services.
 6         63.    PlusPass’ harm flows from that which makes Verra’s actions
 7   anticompetitive because PlusPass is excluded from the market as a competitor and
 8   its attempts at innovation in the market have been stifled. Verra’s merger made this
 9   exclusion possible because rental car companies have no alternative to Verra, and its
10   long-term exclusive dealing agreements preclude rental car companies from even
11   testing start-up competitors. Consumers, thus, have no practical choice other than
12   Verra, leading to the exclusion of PlusPass. For example, rental car companies do
13   not and cannot offer alternatives to Verra, and do not and cannot suggest customers
14   use PlusPass or any other competitor. Further, Verra’s other anticompetitive acts,
15   meant to undermine PlusPass’ technology and distribution model, also directly
16   targeted PlusPass.
17         64.    PlusPass has been injured as a result of harm to competition in one or
18   more relevant markets and submarkets. PlusPass is entitled to its trebled damages
19   resulting from the harm to competition, attorneys’ fees and other recoverable costs
20   and expenses, an order that Verra divest itself of HTA, and such other injunctive
21   relief as is necessary to restore competition in the relevant markets. 15 U.S.C. §§ 1,
22   2, 4, 15, 18, 26.
23            FIRST CAUSE OF ACTION – CLAYTON ACT SECTION 7
24                       (Illegal Acquisition – Against Defendant Verra)
25         65.    PlusPass hereby incorporates by reference the allegations contained in
26   paragraphs 1 through 64, inclusive, as though set forth fully herein.
27         66.    Section 7 of the Clayton Act prohibits any person engaged in commerce
28   or in any activity affecting commerce from acquiring, directly or indirectly, the
                                            22          Case No. 2:20-cv-10078-SB-SK
                                 SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 23 of 32 Page ID #:843




 1   whole or any part of the stock of another corporation engaged in any activity
 2   affecting commerce in any section of the country, where the effect of such
 3   acquisition may be substantially to lessen competition, or tend to create a monopoly
 4   in a relevant market.
 5         67.    The relevant market is that for the administration of electronic toll
 6   payment collection for rental cars. The section of the country affected is the states
 7   that use electronic toll payments for their toll roads, including the submarkets of each
 8   separate interoperable region.
 9         68.    Verra has substantially lessened competition and created a monopoly in
10   the relevant market through the acquisition and merger of ATS and HTA. It has
11   obtained monopoly power and controls over 95% of third-party administration of
12   electronic toll payment collection on rental cars in the United States.
13         69.    The merger is presumptively illegal because it is an acquisition of stock
14   and assets between competitors that caused an increased concentration in an already
15   highly concentrated market.
16         70.    The effect of the acquisition is to exclude PlusPass through Verra’s
17   long-term exclusive dealing agreements and markedly increase its ability to engage
18   in anticompetitive conduct. Indeed, Verra has engaged in additional conduct to
19   undermine PlusPass’ technology and its ability to compete. Rental car companies
20   and consumers have expressed interest in alternatives to Verra. However, rental car
21   companies are now left with no choice of electronic toll payment administrators
22   other than Verra, and the agreements preclude the rental car companies from even
23   testing PlusPass or other competitors as alternatives. Consumers lack a choice for
24   alternatives as a practical matter.
25         71.    The merger of HTA and ATS into Verra has produced antirust injury,
26   and, unless enjoined by this Court, will continue to produce at least the following
27   anticompetitive, exclusionary and injurious effects upon competition in interstate
28   commerce:
                                           23          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 24 of 32 Page ID #:844




 1                a. competition in the relevant market and submarkets has been
 2                    substantially and unreasonably restricted, lessened, foreclosed and
 3                    eliminated;
 4                b. barriers to entry into the relevant markets have been raised;
 5                c. Verra has deprived PlusPass of the minimum economies of scale
 6                    necessary to compete;
 7                d. choice has been, and will continue to be, significantly limited and
 8                    constrained to provide third party administrative services for
 9                    electronic toll payment of rental cars;
10                e. innovation relating to technology used for third party administrative
11                    services for electronic toll payment of rental cars has been
12                    restricted;
13                f. access to PlusPass and other competitive services will be artificially
14                    restricted and reduced and its products will continue to be excluded
15                    from the market;
16                g. Verra will continue to provide inferior terms, including on price and
17                    services, to the detriment of rental car companies and consumers;
18                    and
19                h. Verra will continue to charge rental car companies and consumers
20                    supra-competitive prices.
21         72.    The anticompetitive effects of the merger outweigh any purported
22   beneficial effects on competition.
23         73.    As a direct and proximate result of the acquisition and merger of HTA
24   and ATS into Verra, PlusPass has been substantially injured in its business and
25   property and is likely to be injured further in its business and property. These
26   injuries flow from that which makes the acquisitions unlawful and anticompetitive.
27   PlusPass is entitled to an order of divestiture of HTA to help restore competition, as
28   well as trebled damages, attorneys’ fees, and such other relief as may be appropriate.
                                          24          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 25 of 32 Page ID #:845




 1          SECOND CAUSE OF ACTION – SHERMAN ACT SECTION 2
 2                     (Monopolization – Against Defendant Verra)
 3         74.    PlusPass hereby incorporates by reference the allegations contained in
 4   paragraphs 1 through 73, inclusive, as though set forth fully herein.
 5         75.    Section 2 of the Sherman Act prohibits, inter alia, monopolization and
 6   attempts to monopolize any part of the trade or commerce among the States.
 7         76.    The relevant product market is that for the administration of electronic
 8   toll payment collection for rental cars. The relevant geographic market is the states
 9   that use electronic toll payments for their toll roads, including the submarkets of each
10   separate interoperable region.
11         77.    Defendant Verra dominates the market, controlling third party
12   administrative services for electronic toll payment on over 95% of all rental cars
13   through long-term exclusive dealing arrangements. At all relevant times, Verra
14   possessed monopoly power in the relevant market and submarkets.
15         78.    Defendant Verra sought to acquire and maintain monopoly power
16   through the anticompetitive means described herein, including merging ATS and
17   HTA, consolidating long-term exclusive dealing agreements with rental car
18   companies, enforcing those agreements, and engaging in anticompetitive conduct to
19   undermine PlusPass’ technology and ability to compete.
20         79.    Among other things, Verra has consolidated express exclusive dealing
21   agreements in 95% of the market. Verra has entered into a series of anticompetitive,
22   long term exclusive agreements to foreclose competition in the market and
23   submarkets. These exclusive dealing agreements last a minimum of 5 to 7 years and
24   have been and/or are likely to be renewed. These agreements specifically exclude
25   rental car companies from using competitors, like PlusPass, or even testing them as
26   alternatives to Verra’s services. The purpose and effect of the exclusionary
27   agreements has been to preclude more efficient competitors like PlusPass from
28
                                          25          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 26 of 32 Page ID #:846




 1   offering better terms and services, thereby stifling price competition, innovation, and
 2   reducing output.
 3         80.    Verra has further engaged in illegal conduct to manipulate the
 4   technology used by tolling authorities to target and exclude PlusPass from the market
 5   and submarkets.
 6         81.    There is no legitimate business justification for Verra’s actions. The
 7   anticompetitive effects of these restraints outweighs any purported beneficial effects
 8   on competition.
 9         82.    Verra’s conduct has produced antitrust injury and, unless enjoined by
10   this Court, will continue to produce at least the following anticompetitive,
11   exclusionary and injurious effects upon competition in interstate commerce:
12                a. competition in the relevant market and submarkets has been
13                      substantially and unreasonably restricted, lessened, foreclosed and
14                      eliminated;
15                b. barriers to entry into the relevant markets have been raised;
16                c. Verra has deprived PlusPass of the minimum economies of scale
17                      necessary to compete;
18                d. choice has been, and will continue to be, significantly limited and
19                      constrained to provide third party administrative services for
20                      electronic toll payment of rental cars;
21                e. innovation       relating   to   technology   used    for   third   party
22                      administrative services for electronic toll payment of rental cars has
23                      been restricted;
24                f. access to PlusPass and other competitive services will be artificially
25                      restricted and reduced and its products will continue to be excluded
26                      from the market;
27
28
                                            26          Case No. 2:20-cv-10078-SB-SK
                                 SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 27 of 32 Page ID #:847




 1                g. Verra will continue to provide inferior terms, including on price and
 2                    services, to the detriment of rental car companies and consumers;
 3                    and
 4                h. Verra will continue to charge rental car companies and consumers
 5                    supracompetitive prices.
 6         83.    Verra’s practices, described above, have foreclosed competition in a
 7   substantial share of the relevant market and lessened competition and tended to
 8   create a monopoly for Verra in the relevant market.
 9         84.    As a direct and proximate result of Verra’s violations of the Sherman
10   Act, PlusPass has been substantially injured in its business and property and is likely
11   to be injured further in its business and property. The amount of such injury is
12   substantial and will be determined at trial. These injuries flow from that which
13   makes Verra’s conduct unlawful and anticompetitive. Further, the entry of
14   permanent and mandatory injunctive relief against Verra is needed to enable and
15   restore competition in the relevant market and submarkets.
16           THIRD CAUSE OF ACTION – SHERMAN ACT SECTION 1
17     (Agreement to Unreasonably Restrain Trade – Against Defendant Verra)
18         85.    PlusPass hereby incorporates by reference the allegations contained in
19   paragraphs 1 through 84, inclusive, as though set forth fully herein.
20         86.    Section 1 of the Sherman Act prohibits, inter alia, agreements or
21   arrangements that unreasonably restrain competition in interstate commerce.
22         87.    The relevant product market is that for the administration of electronic
23   toll payment collection for rental cars. The relevant geographic market is the states
24   that use electronic toll payments for their toll roads, including the submarkets of each
25   separate interoperable region.
26         88.    Defendant Verra dominates the market, controlling third party
27   administrative services for electronic toll payment on over 95% of all rental cars
28
                                          27          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 28 of 32 Page ID #:848




 1   through long-term exclusive dealing arrangements. At all relevant times, Verra
 2   possessed monopoly power in the relevant market and submarkets.
 3         89.     Verra has entered into a series of anticompetitive, long term exclusive
 4   agreements covering 95% of all rental cars in the nation in order to foreclose
 5   competition in the market and submarkets. These exclusive dealing agreements last
 6   a minimum of 5 to 7 years, and have been and/or are likely to be renewed. These
 7   agreements specifically exclude rental car companies from using competitors, like
 8   PlusPass, or even testing them as alternatives to Verra’s services. These agreements
 9   also, as a practical matter, directly preclude consumers from choosing alternatives
10   to Verra.
11         90.     The purpose and effect of the exclusionary agreements has been to
12   preclude more efficient competitors like PlusPass from offering better terms and
13   services, thereby stifling price competition, innovation, and reducing output. These
14   agreements and combinations constitute unreasonable restraints of trade.
15         91.     Verra’s agreements are unlawful under the antitrust laws when assessed
16   under the “Rule of Reason.”         The anticompetitive consequences of Verra’s
17   agreements outweigh any procompetitive effects, if any. There is no legitimate
18   business justification for these agreements.
19         92.     The purpose and effect of Verra’s anticompetitive and exclusionary
20   conduct has been done with the intent to specifically eliminate PlusPass as a viable
21   competitor.
22         93.     Verra’s conduct has produced antitrust injury and, unless enjoined by
23   this Court, will continue to produce at least the following anticompetitive,
24   exclusionary and injurious effects upon competition in interstate commerce:
25                 a. competition in the relevant market and submarkets has been
26                    substantially and unreasonably restricted, lessened, foreclosed and
27                    eliminated;
28                 b. barriers to entry into the relevant markets have been raised;
                                          28          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 29 of 32 Page ID #:849




 1                c. Verra has deprived PlusPass of the minimum economies of scale
 2                    necessary to compete;
 3                d. choice has been, and will continue to be, significantly limited and
 4                    constrained to provide third party administrative services for
 5                    electronic toll payment of rental cars;
 6                e. innovation relating to technology used for third party administrative
 7                    services for electronic toll payment of rental cars has been
 8                    restricted;
 9                f. access to PlusPass and other competitive services will be artificially
10                    restricted and reduced and its products will continue to be excluded
11                    from the market;
12                g. Verra will continue to provide inferior terms, including on price and
13                    services, to the detriment of rental car companies and consumers;
14                    and
15                h. Verra will continue to charge rental car companies and consumers
16                    supracompetitive prices.
17         94.    Verra’s practices, described above, have foreclosed competition in a
18   substantial share of the relevant market and lessened competition and tended to
19   create a monopoly for Verra in the relevant market.
20         95.    As a direct and proximate result of Verra’s violations of the Sherman
21   Act, PlusPass has been substantially injured in its business and property and is likely
22   to be injured further in its business and property. The amount of such injury is
23   substantial and will be determined at trial. These injuries flow from that which
24   makes Verra’s conduct unlawful and anticompetitive. Further, the entry of
25   permanent and mandatory injunctive relief against Verra is needed to enable and
26   restore competition in the relevant market and submarkets.
27
28
                                          29          Case No. 2:20-cv-10078-SB-SK
                               SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 30 of 32 Page ID #:850




 1                                      CONCLUSION
 2         96.    For the foregoing reasons, PlusPass seeks an order finding that the
 3   Verra is liable for damages, and that PlusPass receive the following relief:
 4                a. injunctive relief, including to restore competition in the relevant
 5                     markets voiding the exclusivity provisions in the exclusive dealing
 6                     contracts and/or arrangements, and prohibiting same in the future;
 7                b. divestiture by Verra of HTA;
 8                c. PlusPass’ lost profits;
 9                d. PlusPass’ lost enterprise value;
10                e. PlusPass’ injuries from increased development and testing costs,
11                     increased cost of capital, inability or impairment of its capacity to
12                     borrow or raise funds;
13                f. damages should be trebled;
14                g. attorneys’ fees and costs awarded;
15                h. pre- and post-judgment interest; and
16                i.   such other and further relief to which PlusPass may show itself
17                     entitled, including but not limited to in this case.
18
19   Dated: April 27, 2021                 Respectfully Submitted,

20                                         KESSELMAN BRANTLY STOCKINGER LLP
21
                                           By:           s/Trevor V. Stockinger
22                                                       Trevor V. Stockinger
23                                         KESSELMAN BRANTLY STOCKINGER LLP
24                                         David W. Kesselman (SBN 203838)
                                           dkesselman@kbslaw.com
25                                         Trevor V. Stockinger (SBN 226359)
                                           tstockinger@kbslaw.com
26                                         1230 Rosecrans Avenue, Suite 400
                                           Manhattan Beach, CA 90266
27
                                           Telephone: (310) 307-4555
28                                         Facsimile: (310) 307-4570
                                           30          Case No. 2:20-cv-10078-SB-SK
                                SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 31 of 32 Page ID #:851




 1                                  FISH & RICHARDSON P.C.
                                    Danielle J. Healey (pro hac vice)
 2                                  healey@fr.com
 3                                  1221 McKinney Street, Suite 2800
                                    Houston, TX 77010
 4                                  Telephone: (713) 654-5300
 5                                  Facsimile: (713) 652-0109

 6                                  FISH & RICHARDSON P.C.
 7                                  Ahmed J. Davis (pro hac vice)
                                    adavis@fr.com
 8                                  1000 Maine Avenue, SW, Suite 1000
 9                                  Washington, DC 20024
                                    Telephone: (202) 783-5070
10                                  Facsimile: (202) 783-2331
11
                                    GIBSON WUNDER P.C.
12                                  Ethan Gibson (pro hac vice)
13                                  ethan@gibsonwunder.com
                                    Victoria Mery (pro hac vice)
14                                  vmery@gibsonwunder.com
15                                  4 Houston Center
                                    1221 Lamar St., Ste. 1001
16                                  Houston, TX 77010
17                                  Telephone: (713) 897-8008
                                    Facsimile: (713) 897-8007
18
19                                  Attorneys for Plaintiff, PLUSPASS, INC.

20
21
22
23
24
25
26
27
28
                                     31          Case No. 2:20-cv-10078-SB-SK
                          SECOND AMENDED COMPLAINT
Case 2:20-cv-10078-SB-SK Document 56 Filed 04/27/21 Page 32 of 32 Page ID #:852




 1                                    JURY DEMAND
 2         Plaintiff PlusPass, Inc. hereby demands a trial by jury on all issues so triable
 3   as a matter of right.
 4                                       Respectfully Submitted,

 5    Dated: April 27, 2021              KESSELMAN BRANTLY STOCKINGER LLP
 6                                       FISH & RICHARDSON P.C.
                                         GIBSON WUNDER P.C.
 7
 8                                       By:          s/Trevor V. Stockinger
                                                      Trevor V. Stockinger
 9
                                         Attorneys for Plaintiff, PLUSPASS, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         32          Case No. 2:20-cv-10078-SB-SK
                              SECOND AMENDED COMPLAINT
